Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are pending.

Election of Species
Claims 4-6, 13, 14, and 20 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant(s) may become aware.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the header of claims 1, 10, and 18 must be shown or canceled therefrom.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The applicant argues “support for the features recited in claims 1, 10, and 18 may be found in at least Figure 3.”  (Resp. 7.)  Figure 3, however, does show a “header.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	Claims 1-3, 10-12, 18, and 19 are rejected as being unpatentable over US 20150227977 (Shottan) in view of US 6874017 (Inoue) further in view of US 20010037407 (Dragulev) and 20120197984 (Rao).
Regarding claim 1, Shottan teaches or suggests a computing platform implemented using a server system (¶ 16), the computing platform being configurable to cause: identifying a data event associated with a user based on an interaction between the user and a user interface at a first geographical location, the data event comprising a unique user identifier (¶¶ 18, 50); 
generating a segment data object based on the data event, the unique user identifier, and a segment database, the segment data object characterizing a membership of the user within an audience segment (id.); 
identifying a content data network server, and the content data network server being capable of serving, to the user, one or more data objects (¶¶ 42, 52-53);
retrieving, using the content data network server, one or more content data objects associated with the data event, the retrieving being based on the segment data object (¶¶ 48, 50-53); and 
generating a customized user interface for the user based, at least in part, on the retrieved one or more content data objects and the segment data object, and is customized based, at least in part, on the segment data object to identify the membership of the user within the audience segment (¶ 53).

Inoue teaches or suggests identifying a content data network server is based on a second geographical location of the user, the content data network server being included in geographically distributed network of data centers configured to store data for the computing platform, the first and second geographical locations being different geographical locations, the content data network server being a closest available content data network server to the user at the second geographical location (7:38-55, 15:1-15); 
updating a local storage location of the content data network server at the second geographical location, the updating comprising storing data in the local storage location; and retrieving, using the content data network server, one or more content data objects associated with the data event, the identifying retrieving being based on 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan's online system and Inoue 's distributed network for identifying a content data network server based on a second geographical location of the user, the content data network server being included in geographically distributed network of data centers configured to store data for the computing platform, the first and second geographical locations being different geographical locations, the content data network server being a closest available content data network server to the user at the second geographical location; updating a local storage location of the content data network server at the second geographical location.  A reason to so would have been to enable faster access to the data. 
Dragulev teaches or suggests updating a local storage location of a content data network server at a second geographical location, the updating comprising storing the segment data object in the local storage (¶ 67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan's online system, Inoue's distributed network, and Dragulev's storage location so the updating comprising storing the segment data object in the local storage location.  A reason to so would have been to minimize the time it takes to access the object. 
Rao teaches or suggests one or more data objects associated with metadata customized based on one or more segment data objects and generating a customized user interface for a user based, at least in part, on retrieved one or more content data 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan's online system, Inoue's distributed network, Dragulev's storage location, and Rao’s customization so the customized user interface includes a web page header that is metadata, and is customized based, at least in part, on the segment data object to identify the membership of the user within the audience segment. A reason to so would have been to increase the relevance of the data and user interface  to the user. 
Regarding claim 2, Shottan teaches or suggests a network for a plurality of users (¶¶ 12-13).
Shottan does not expressly disclose the network as comprising local caches for the plurality of users.
Inoue teaches or suggests a network of local caches for a plurality of users (fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan's online system, Inoue's distributed network, and Dragulev's storage location to provide a network of local caches for a plurality of users.  A reason to so would have been to provide faster access to data.
Regarding claim 3, the aforementioned combination teaches or suggests the local storage location is a local cache associated with a user account of the user 
Regarding claims 10-12, 18, and 19 the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis. 


Claims 7 and 15 are rejected as being unpatentable over US 20150227977 (Shottan) in view of US 6874017 (Inoue) further in view of US 20010037407 (Dragulev), US 20120197984 (Rao), and US 8448057 (Sugnet).
Shottan does not expressly disclose additional segment data objects are identified based, at least in part, on the stored segment data object.
Sugnet teaches or suggests additional segment data objects are identified based, at least in part, on a segment data object (4:19-21, 5:53-54).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan's online system, Inoue's distributed network, Dragulev's storage location, Rao’s customization, and Sugnet’s identification to identify additional segment data objects based, at least in part, on the stored segment data object.  A reason to so would have been to help advertisers identify audiences segments similar to a known audience.

Claims 8 and 16 are rejected as being unpatentable over US 20150227977 (Shottan) in view of US 6874017 (Inoue) further in view of US 20010037407 (Dragulev), US 20120197984 (Rao), and US 20100211636 (Starkenburg).

Starkenburg teaches or suggests additional storage locations are updated based, at least in part, on a stored profile data object (¶ 114, last sentence).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan's online system, Inoue's distributed network, Dragulev's storage location, Rao’s customization, and Starkenburg’s updating so additional storage locations are auto-populated based, at least in part, on the stored segment data object.  A reason to so would have been to ensure all locations have the most current data.

Claims 9 and 17 are rejected as being unpatentable over US 20150227977 (Shottan) in view of US 6874017 (Inoue) further in view of US 20010037407 (Dragulev), US 20120197984 (Rao),US 20100211636 (Starkenburg), and US 20190205950 (Balasubramanian) .
Shottan does not expressly disclose the additional storage locations are associated with additional user accounts of additional users.
Balasubramanian teaches or suggests additional storage locations are associated with additional user accounts of additional users (¶¶ 15-16).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, 

Response to Arguments
The arguments have been fully considered.  The applicant argues “the combination of Shottan, Dragulev, Chee, Martinazzi, and Inoue does not render claim 1 unpatentable under 35 U.S.C. § 103.”  (Resp. 11.)  The Examiner finds, however, that the combination of references suggest the limitations as explained, supra.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20190324606 customizes an interactive experience based on topics determined from an online topic model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448